Citation Nr: 0335133	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  97-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active duty for training from April to 
December 1972 and had active service from January 1977 until 
May 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

By a decision dated July 23, 2002, the Board denied the 
issues on appeal.  That determination was appealed to the 
United States Court of Appeals for Veterans Claims (COVA), 
which by Order dated March 20, 2003, vacated the Board's 
decision and remanded the issues to the Board.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
COVA order dated March 20, 2003 implemented a Joint Motion 
for Remand by the parties for compliance with VCAA.

In the present case, a review of the claims file reveals that 
the veteran has not been adequately apprised of the specific 
evidence needed to substantiate his claims.  Moreover, the 
veteran has not been sufficiently informed as to which 
evidence he is responsible for producing and which evidence, 
if any, VA will obtain on his behalf.  Therefore, more 
detailed notice is required in order to satisfy the VCAA and 
Quartuccio.  Moreover, such notice should clearly indicate 
that he has a full year in which to submit any additional 
evidence and that such period may be specifically waived.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  If any additional evidence is 
received, the RO must readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky  v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




